Waterman, J. It does not appear from the bill of exceptions that any motion for a new trial was made in this case, or that any exception was taken to any action of the court in overruling such motion, if any was made. A motion for a new trial is not a part of the record, nor are exceptions taken to the action of the court upon the same. Such motion and exceptions must be made a part of the record by a bill of exceptions or we can not take notice thereof. The minute made by the clerk of the motion for a new trial and exception to the action of the court thereon are no part of the record. Obermark v. The People, 24 Ill. App. 259; C. & N. W. R. R. Co. v. Benham, 25 Ill. App. 248; Shedd v. Dalzell, 30 Ill. App. 356; Daniels v. Shields, 38 Ill. 197; Gill v. The People, 42 Ill. 321; Graham v. The People, 115 Ill. 566-569; James v. Dexter, 113 Ill. 654; Martin v. Foulke, 114 Ill. 206. There is nothing in this record upon which we can set aside the action of the court, and its judgment is therefore affirmed. Judgment affirmed.